DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged this application is a National Stage entry of PCT/CN2018/125495 filed 12/29/2018, which claims foreign priority to 20180272795.X filed 3/29/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 July 2020 and 19 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the Written Opinion listed on the IDS filed the 15 July 2020 has not been considered.  The information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  An English translation of the Written Opinion has not been provided.  Therefore, the Written Opinion has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “non-transitory computer-readable instructions.”  It is unclear what is meant by non-transitory instructions.  It is not the instructions themselves that would be transitory but the medium carrying the instructions that can be transitory.  Therefore, it is suggested that the term “non-transitory” in front of instructions be removed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer readable storage medium.  The specification defines the term “computer readable medium” as including volatile and non-volatile memory. Signals and 
See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18) “A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' … Thus, such a signal cannot be patentable subject matter.”
Therefore, the claimed subject matter fails to fall within one of the four statutory classes.  It is suggested that the Applicant amend the claim to state “a non-transitory computer readable storage medium.”  As noted above it is unclear what is meant by non-transitory instructions.  It is not the instructions themselves that would be transitory but the medium carrying the instructions that can be transitory.
To allow for compact prosecution, the examiner will apply prior art to these claims as best understood, with the assumption that applicant will amend to overcome the stated 101 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11, 14, 15, 17, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0324836 to Chittar et al (hereafter Chittar).

Referring to claim 1, Chittar discloses a media retrieval method, comprising:
acquiring a media feature of a query media [query image/pivot] as a first media feature which contains a plurality of first media feature units (see [0122], lines 5-12 – The query image, referred herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image.);
performing, according to each individual of the first media feature unit, a first ranking on a plurality of existing media, and taking, according to a result of the first ranking, first k existing media as a first candidate media set [top N item], where k is a positive integer (see [0123], lines 1-19 – The Rank operator compares the  text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document ; and
performing, according to the plurality of the first media feature units arranged in sequence [for example, cosine similarity of edge matrices, pattern comparison], a second ranking on the first candidate media set [second pass ranking that resorts the top N items], and taking, according to a result of the second ranking, first n first candidate media as a retrieval result, where n is a positive integer [to produce a final ordering which is presented to users] (see [0058] and [0123], lines 18-33).
Referring to claim 2, Chittar discloses the method according to claim 1, further comprising:
acquiring a media feature of the existing media as a second media feature in advance which contains a plurality of second media feature units (see [0048] and [0058], lines 1-4 – The processing module is configured to parse or process images submitted to it to generate index data in the form of a number of a feature vector or index sets for each image.); and
indexing the second media feature to obtain a feature index of the existing media in advance [pre-computed index] (see [0048] and [0058] – the feature vectors or index sets are stored in the index database).
Referring to claim 3, Chittar discloses the method according to claim 2, wherein the performing, according to each individual of the first media feature unit, a first ranking on a plurality of existing media comprises:
performing, according to each individual of the first media feature unit, a term frequency—inverse document frequency (TF-IDF) ranking on a plurality of existing media (see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.).
Referring to claim 4, Chittar discloses the method according to claim 3, wherein the performing, according to each individual of the first media feature unit, a term frequency—inverse document frequency (TF-IDF) ranking on a plurality of existing media comprises:
matching the feature index of the existing media [pre-computed digests in index database 37] with the first media feature unit to perform the TF-IDF ranking on the existing media (see [0122] and [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document 
Referring to claim 5, Chittar discloses the method according to claim 4, wherein the obtaining a feature index of the existing media in advance comprises: acquiring a forward index and/or an inverted index of the existing media in advance (see [0070], lines 1-5 – The index database comprises a single entry for each unique feature or index set 88, with all images which contain that index set being listed in the entry.).
Referring to claim 6, Chittar discloses the method according to claim 4, wherein the matching the feature index of the existing media with the first media feature unit comprises: making an exact match for the feature index of the existing media and the first media feature unit (see [0079], lines 12-15 – A hit will thus be registered only if the query index set matches a database entry’s feature vector or index set exactly, in other words if both the values and the sequence of the respective index sets are identical.).
Referring to claim 10, Chittar discloses the method according to claim 2, further comprising:
slicing the query media and the existing media according to a preset time span to obtain a plurality of segments of the sub query media and segments of the sub existing media, and extracting the media features of the plurality of segments of the sub query media and segments of the sub existing media respectively to obtain a plurality of the first sub media features and the second sub media features of the same length (see [0034] and [0069]).
Referring to claim 11, Chittar discloses the method according to claim 2, further comprising: slicing, before the first ranking is performed, the obtained first media feature of the query media and the second media feature of the existing media according to a preset length to obtain a plurality of the first sub media features and the second sub media features of the same length (see [0034] and [0069]).
Referring to claim 14, Chittar discloses a media retrieval apparatus, comprising:
at least one processor (see [0148]); and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor (see [0147]) cause the apparatus to:
acquiring a media feature of a query media [query image/pivot] as a first media feature which contains a plurality of first media feature units (see [0122], lines 5-12 – The query image, referred herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image.);
performing, according to each individual of the first media feature unit, a first ranking on a plurality of existing media, and taking, according to a result of the first ranking, first k existing media as a first candidate media set [top N item], where k is a positive integer (see [0123], lines 1-19 – The Rank operator compares the  text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document ; and
performing, according to the plurality of the first media feature units arranged in sequence [for example, cosine similarity of edge matrices, pattern comparison], a second ranking on the first candidate media set [second pass ranking that resorts the top N items], and taking, according to a result of the second ranking, first n first candidate media as a retrieval result, where n is a positive integer [to produce a final ordering which is presented to users] (see [0058] and [0123], lines 18-33).
Referring to claim 15, Chittar discloses the apparatus according to the claim 14, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device system to:  
acquire a media feature of the existing media as a second media feature in advance which contains a plurality of second media feature units (see [0048] and [0058], lines 1-4 – The processing module is configured to parse or process images submitted to it to generate index data in the form of a number of a feature vector or index sets for each image.); and

Referring to claim 17, Chittar discloses a computer-readable storage medium, storing non-transitory computer-readable instructions to perform operations when the non-transitory computer-readable instructions are executed by a computing device (see [0150]), the operations comprising:
acquiring a media feature of a query media [query image/pivot] as a first media feature which contains a plurality of first media feature units (see [0122], lines 5-12 – The query image, referred herein as a pivot, is itself parsed or processed to generate multiple feature vectors or sets of index values for the query image.);
performing, according to each individual of the first media feature unit, a first ranking on a plurality of existing media, and taking, according to a result of the first ranking, first k existing media as a first candidate media set [top N item], where k is a positive integer (see [0123], lines 1-19 – The Rank operator compares the  text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.); and
performing, according to the plurality of the first media feature units arranged in sequence [for example, cosine similarity of edge matrices, pattern comparison], a second ranking on the first candidate media set [second pass ranking that resorts the top N items], and taking, according to a result of the second ranking, first n first candidate media as a retrieval result, where n is a positive integer [to produce a final ordering which is presented to users] (see [0058] and [0123], lines 18-33).
Referring to claim 19, Chittar discloses the apparatus according to claim 15, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to:
perform, according to each individual of the first media feature unit, a term frequency— inverse document frequency (TF-IDF) ranking on a plurality of existing media (see [0123], lines 1-19 – The Rank operator compares the text query against images stored as pre-computed digests in index database 37 using a TF-IDF like algorithm, so each term is weighted according to inverse document frequency. The Rank operator looks for items that match any of these terms, and gives a score according to number of matches and associated term weights. Then the top N items from this step can be resorted using a second pass sort using a second ranking method.).

Referring to claim 22, Chittar discloses the apparatus according to claim 15, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to: slice the query media and the existing media according to a preset time span to obtain a plurality of segments of the sub query media and segments of the sub existing media, and extract the media features of the plurality of segments of the sub query media and segments of the sub existing media respectively to obtain a plurality of the first sub media features and the second sub media features of the same length (see [0034] and [0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12, 13, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0324836 to Chittar et al (hereafter Chittar) as applied to claims 2 and 15 above, and further in view of US PGPub 2015/0186624 to Lee et al (hereafter Lee).

Referring to claim 7, Chittar discloses the method according to claim 2, wherein the performing, according to the plurality of the first media feature units arranged in sequence, a second ranking on the first candidate media set comprises: obtaining a similarity matrix of the media in the first candidate media set according to the feature index of the existing media and the first media feature, and ranking the media in the first candidate media set (see [0073]-[0078]).
Chitter fails to explicitly disclose the further limitation wherein the ranking is on the basis of a straight line in the similarity matrix.  Lee teaches matching content using feature matching using a similarity matrix, including the further limitation of matching on the basis of a straight line in the similarity matrix (see [0068] – The feature matching unit calculates an accumulated value while scanning a straight line having a preset slope and detects a peak on an accumulated curved line. Then, the detected peak becomes a matching pair.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of using a straight line in the similarity matrix as taught by Chitter to determine the ranking of Lee.  One would have been motivated to do so since Chitter teaches the concept of a similarity matrix and to increase the relevance of content retrieved in searching (Chitter: see [0002] and [0003]).
Referring to claim 8, the combination of Chitter and Lee (hereafter Chitter/Lee) teaches the method according to claim 7, 
wherein the acquiring a media feature of a query media as a first media feature comprises: acquiring multiple types of first media features of the query media (Chitter: see [0072]);
wherein the acquiring the media feature of the existing media as a second media feature in advance comprises: acquiring multiple types of second media feature of the existing media (Chitter: see [0058]-[0060]); and
wherein the obtaining a similarity matrix of the media in the first candidate media set according to the feature index of the existing media and the first media feature comprises: determining the similarity matrix according to the multiple types of the second media features and the multiple types of the first media features (Chitter: see [0073]).
Referring to claim 9, Chitter/Lee teaches the method according to claim 8, wherein each type of the first media feature includes a plurality of the first media feature units, and each type of the second media feature includes a plurality of the second media feature units (Chitter: see [0058] and [0072]);
wherein the determining the similarity matrix according to the multiple types of the second media features and the multiple types of the first media features comprises:

determining the average or minimum value of the multiple types of the unit similarities and determining the similarity matrix according to the average or minimum value of the multiple types of the unit similarities (Chitter: see [0078]).
Referring to claim 12, Chitter/Lee teaches the method according to claim 7, wherein, the plurality of the first media feature units are arranged in a temporal order in the first media feature, and the plurality of the second media feature units are arranged in a temporal order in the second media feature (Lee: see [0035]).
Referring to claim 13, Chitter/Lee teaches the method according to claim 12, further comprising: determining duplicate segments of the query media and the media in the retrieval result according to the straight line in the similarity matrix (Lee: see [0068] – detect a match).
Referring to claim 20, Chittar discloses the apparatus according to claim 15, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to: obtain a similarity matrix of the media in the first candidate media set according to the feature index of the existing media and the first media feature, and ranking the media in the first candidate media set (see [0073]-[0078]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concept of using a straight line in the similarity matrix as taught by Chitter to determine the ranking of Lee.  One would have been motivated to do so since Chitter teaches the concept of a similarity matrix and to increase the relevance of content retrieved in searching (Chitter: see [0002] and [0003]).
Referring to claim 21, Chitter/Lee teaches the apparatus according to claim 20, wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the apparatus to:
acquire multiple types of first media features of the query media (Chitter: see [0072]);
acquire multiple types of second media feature of the existing media (Chitter: see [0073]-[0078]); and

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167